EXHIBIT 10.1

 
 
S T O C K   P U R C H A S E   A G R E E M E N T




THIS AGREEMENT is entered into this 23rd day of April, 2009, by and between the
Paul and Jane Meyer Family Foundation, a Texas not for profit corporation,
having its principal address at 4527 Lake Shore Drive, Waco, Texas 76710
(“Seller"), Paul J. Meyer (“Meyer”) and Reliv International, Inc., a Delaware
corporation, having its principal place of business at 136 Chesterfield
Industrial Boulevard, Chesterfield, Missouri (the "Company”).


WHEREAS, Seller is the owner of Two Million Sixty-Eight Thousand Nine Hundred
Seventy Three (2,068,973) shares of the common stock of the Company (such shares
hereinafter referred to as the "Shares"); and,


WHEREAS, Seller desires to sell and Company desires to purchase and redeem all
of the Shares on the terms and conditions provided herein.


NOW, THEREFORE, in consideration of the premises and of the terms, covenants and
conditions hereinafter contained, the parties hereto agree as follows:


1.           Sale and Purchase of Shares.  Subject to and on the terms and
conditions hereof, in reliance on the representations and warranties herein and
for the consideration herein, Seller agrees to sell to the Company, and the
Company agrees to purchase and redeem from Seller, all of the Shares at the
price and on the terms provided herein.


2.           Purchase Price.  The Shares to be purchased hereunder shall be
designated in three groups of Shares:


Group A shall include 1,000,000 of the Shares the purchase price for which shall
be $2.90 per share.


Group B shall include 700,000 of the Shares the purchase price for which shall
be $3.00 per share.


Group C shall include 368,973 of the Shares, the purchase price for which shall
be $3.00 per share.


3.           Payment.     Subject to and on the terms and conditions hereof, the
Company shall, concurrently with the deliveries described in Sections 4.1, and
4.2 below, transfer to an account designated by Seller the sum of Five Million
($5,000,000) in cash in full and final payment of the purchase price for all of
the Group A Shares and all of the Group B Shares, and, a promissory note (the
“Note”), payable to the Seller, in the original principal amount of One Million
One Hundred Six Thousand Nine Hundred Nineteen Dollars ($1,106,919), payable in
a single balloon installment of principal and interest, maturing 90 days from
the date hereof, and bearing interest before maturity at the rate of 6% per
annum for payment of the purchase price for all of the Group C Shares.  Such
promissory note shall be in the form attached hereto as Exhibit “A”.
 
 

--------------------------------------------------------------------------------



 
4.         Closing and Transfer.  The Closing of the transactions provided for
herein shall be held at the offices of the Company on April 27, 2009 (the
“Closing”), at which time:


4.1           Each party shall deliver to the other a fully executed copy of
this Agreement concurrently with its execution;


4.2           Concurrently with the delivery of the cash payment provided within
Section 3 above and the delivery of the originally executed Note, Seller shall
deliver all of the Shares to the Company by transfer of such Shares, through the
Depository Trust Company, from Seller’s brokerage account to the Company’s
brokerage account; to effect such transfer, Seller will deliver instructions to
its securities broker holding the Shares substantially in the form of the
instruction letter attached to this Agreement as Exhibit “B” and shall provide
to the Company evidence of the delivery of such instruction letter to its
securities broker at the Closing.  Providing a copy of a written acknowledgement
from Seller’s broker acknowledging receipt of the instruction letter shall be
sufficient for purposes of providing evidence of delivery of the instruction
letter.


4.3           The Company shall pay the cash (or cash equivalent) purchase price
for the applicable portions of the Shares as provided in Section 3 hereof and
shall provide evidence to Seller of the wire transfer of funds for such payment
provided for herein.


Effective at the time of its receipt of the Shares, the Company shall be
entitled to transfer all of such Shares on the books of the Company to the name
of the Company. The parties need not attend the Closing in person, and the
delivery of all documents and funds as described in Section 4 may be handled by
wire transfer and electronic mail or by facsimile transmission.


5.           Representations and Warranties of Seller.  Seller represents and
warrants to the Company, as of the Closing as follows:


5.1           Seller is the sole owner of, and has good and marketable title to,
the Shares free and clear of any and all contracts, options, commitments,
agreements, liens, claims or encumbrances whether or not of record.


5.2           Seller has all necessary corporate power and authority to enter
into this Agreement and to perform its obligations hereunder, and this
Agreement, and the transactions provided for herein, have been duly and validly
authorized by proper action of the Board of Directors of Seller.  This Agreement
has been duly executed and delivered by Seller and constitutes a valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms.


5.3           The sale and transfer of the Shares as provided herein will not
violate, or constitute a default under, any agreement, commitment, contract,
loan, security agreement, pledge or other document or instrument to which Seller
is a party or by which Seller, or any of the Shares, are bound.
 
 
- 2 -

--------------------------------------------------------------------------------




5.4           (i) Seller is fully informed concerning the business, condition,
financial and otherwise, assets, operations and prospects of the Company; (ii)
Seller, or its representatives, have read and have knowledge of all reports
filed by the Company with the Securities and Exchange Commission, including
all  Reports on Form 10-K and Form 10-Q, (iii) neither the Company nor any
officer, director, agent or representative of the Company has made any
representation or warranty, or provided any information, to Sellers concerning
or relating to the business, condition, financial or otherwise, assets,
operations or prospects of the Company, except as is set forth in the public
filings of the Company, and (iv) the market value of the Company’s common stock
as traded on the Nasdaq Stock Market, or otherwise, may increase to an amount in
excess of the purchase price for the Shares, and nevertheless, Seller has
determined and desire to sell the Shares on the terms and at the price provided
herein.


The representations and warranties of Seller herein shall survive the Closing.


6.           Representations and Warranties of the Company.  The Company
represents and warrants to Seller as of the Closing, as follows:


6.1           The Company has all necessary corporate power and authority to
enter into this Agreement and the Note and to perform its obligations hereunder
and under the Note, and the transactions provided for herein, have been duly and
validly authorized by proper action of the Board of Directors of this
Company.  This Agreement and the Note have been duly executed and delivered by
the Company and constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms and
conditions;


6.2           The Company has filed all Reports required by it to be filed with
the Securities and Exchange Commission, including all Reports on Form 10-K and
Form 10-Q.


6.3           The Company has filed, or shall timely file, and make any and all
reports or disclosures, required to be made or filed, concerning or related to
this Agreement and the transactions provided for herein.


6.4           The Company's purchase of the Shares as provided herein will not
violate, or constitute a default under, any agreement, commitment, contract,
loan, security agreement, pledge or other document or instrument to which the
Company is a party or by which the Company is bound.


The representations and warranties of the Company herein shall survive the
Closing.

 
- 3 -

--------------------------------------------------------------------------------

 

7.           Covenant of Seller and Meyer.  Provided that the Company has made
the payments required under Section 3 and timely paid the Note in full in
accordance with its terms, Seller covenants and agrees that Seller or any
affiliated person of Seller, shall not, for a period of one year from the date
hereof under engage in any transaction in or concerning the common stock of the
Company other than the transactions contemplated herein.   Furthermore, provided
that the Company has made the payments required under Section 3 and timely paid
the Note in full in accordance with its terms, Meyer covenants and agrees that
Meyer shall not, for a period of one year from the date hereof under engage in
any transaction in or concerning the common stock of the Company other than the
transactions contemplated herein.


8.           Voting of Shares.  Seller shall vote all of the Shares in favor of
all directors nominated by management and each proposal recommended by
management at the annual meeting of shareholders of the Company to be held on
May 28, 2009.


9.           Specific Enforcement and Rights upon Default. The obligations of
Seller hereunder are of a special, unique, unusual and extraordinary character,
thereby giving this Agreement peculiar value so that the loss of the Shares or
violation by Seller of this Agreement could not reasonably or adequately be
compensated in damages in an action at law.  Therefore, in addition to other
remedies provided by law, the Company shall have the right to compel specific
performance hereof by Seller or to obtain injunctive relief against violations
hereof by Seller.  In like manner, Company is uniquely interested in the
acquisition of the Shares and the obligations of Company hereunder are of a
special, unique, unusual and extraordinary character, thereby giving this
Agreement peculiar value so that the loss of the conveyance of the Shares
contemplated herein or violation by Company of this Agreement could not
reasonably or adequately be compensated in damages in an action at
law.  Therefore, in addition to other remedies provided by law, the Seller shall
have the right to compel specific performance hereof by Company or to obtain
injunctive relief against violations hereof by Company.


10.           Further Assurances.  Seller and the Company shall take such other
and further actions, execute such other and further documents as shall be
reasonably necessary or appropriate to effect and consummate the sale
contemplated herein.


11.           Notices.  All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered in
person, delivered by prepaid courier, mailed by prepaid certified mail (return
receipt requested), or transmitted by facsimile, to the parties as follows:


If to Seller, to:
Terry Irwin, Vice President
Paul and Jane Meyer Family Foundation
4527 Lake Shore Drive
Waco, Texas 76710
Facsimile: (254) 751-7733
 
If to Company, to:
Robert L. Montgomery
Chief Executive Officer
 
- 4 -

--------------------------------------------------------------------------------


 
Reliv International, Inc.
136 Chesterfield Industrial Boulevard
Chesterfield, Missouri 63005
Facsimile: (636) 537-9753


Any notice that is (a) delivered in person or by prepaid courier shall be deemed
given, effective, and received upon delivery to (or refusal by) the addressee,
(b) mailed shall be deemed given, effective, and received upon the earlier of
delivery to (or refusal by) the addressee or the third business day after the
date of mailing, and (c) transmitted by facsimile shall be deemed given,
effective, and received upon receipt by the addressee as confirmed by the
facsimile transmission report.


12.           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
all prior written or oral warranties, representations, inducements,
understandings, commitments, agreements or contracts.  This Agreement may not be
modified except by a writing signed by all of the parties.


13.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective, heirs, personal
representatives, successors and assigns.


14.           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed and enforced in all respects in accordance with the laws of the
State of Missouri.  This Agreement shall be deemed to have been executed in the
State of Missouri and the courts of the State of Missouri, County of St. Louis,
or the courts of the United States of America for the Eastern District of
Missouri, shall have exclusive jurisdiction of any case, action or proceeding
arising under or related to this Agreement.  Each of the parties hereto consents
to the jurisdiction of such courts with respect to any such case, action or
proceeding and further consents to service of process in any action filed by the
other party by certified mail at the address of the party set forth herein.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.
 
 
RELIV INTERNATIONAL, INC.
 
 
By:  /s/ Robert L. Montgomery

--------------------------------------------------------------------------------

Robert L. Montgomery, CEO
 
ATTEST:
 
/s/ Stephen M. Merrick

--------------------------------------------------------------------------------

Secretary
 
PAUL AND JANE MEYER FAMILY FOUNDATION
 
 
By:  /s/ Terry Irwin

--------------------------------------------------------------------------------

Terry Irwin, Vice President
 
 
/s/ Paul J. Meyer

--------------------------------------------------------------------------------

Paul J. Meyer
 
 
- 5 -

--------------------------------------------------------------------------------


 
Exhibit “A”
 
 
PROMISSORY NOTE


$1,106,919.00
April __, 2009



FOR VALUE RECEIVED, the undersigned Reliv International, Inc, with its address
at 136 Chesterfield Industrial Boulevard, Chesterfield, Missouri 63005 (herein
called “Reliv”), promises to pay to the order of The Paul and Jane Meyer Family
Foundation, a Texas non-profit corporation, with its address at P.O. Box 7411,
Waco, McLennan County, Texas 76714 (herein called “Foundation”), the principal
sum of ONE MILLION, ONE HUNDRED SIX THOUSAND, NINE HUNDRED NINETEEN and No/100
Dollars ($1,106,919.00), together with interest from the date of hereof, on the
balance of the principal remaining unpaid from time to time at a rate of
interest equal to Six Percent (6%) per annum.  The entire principal balance, and
all accrued and unpaid interest, shall be finally due and payable upon the
expiration of ninety (90) days from the date hereof.  All payments on this Note
shall be made by check of Reliv mailed to Foundation at its address provided
herein or by wire transfer to the account of Foundation.  All payments on
account of the indebtedness evidenced by this Note shall be applied first to the
interest on the unpaid principal balance, and the remainder to principal.


Reliv may prepay the obligations under this Note at any time, in whole or in
part, without penalty.


Any amounts of principal or interest not paid when due shall bear interest at
the rate of Twelve Percent (12%) per annum, both before and after
judgment.  Notwithstanding any contrary provision hereof, in no event will
interest exceed the maximum rate (if any) permitted by the applicable law.  If,
for any reason, the holder or holders of this Note ever receive in connection
with the transaction of which this Note is a part an amount which would result
in interest being charged at a rate exceeding the maximum rate (if any)
permitted by applicable law, such amount or portion thereof as would otherwise
be excessive interest shall automatically be applied toward reduction of the
principal balance then outstanding under this Note and not toward payment of
interest.


A default exists under this note if (1) (a) Reliv  or (b) any other person
liable on any part of this note or who grants a lien or security interest on
property as security for any part of this note (an "Other Obligated Party")
fails to timely pay or perform any obligation or covenant in any written
agreement between Foundation and Reliv or any Other Obligated Party; (2) any
warranty, covenant, or representation in this note or in any other written
agreement between Foundation and Reliv or any Other Obligated Party is
materially false when made; (3) a receiver is appointed for Reliv, any Other
Obligated Party, or any property on which a lien or security interest is created
as security (the "Collateral Security") for any part of this note; (4) any
Collateral Security is assigned for the benefit of creditors; (5) a bankruptcy
or insolvency proceeding is commenced by Reliv, a partnership of which Reliv is
a general partner, or an Other Obligated Party; (6) (a) a bankruptcy or
insolvency proceeding is commenced against Reliv, a partnership of which Reliv
is a  general partner, or an Other Obligated Party and (b) the proceeding
continues without dismissal for sixty days, the party against whom the
proceeding is commenced admits the material allegations of the petition against
it, or an order for relief is entered; (7) any of the following parties is
dissolved, begins to wind up its affairs, is authorized to dissolve or wind up
its affairs by its governing body or persons, or any event occurs or condition
exists that permits the dissolution or winding up of the affairs of any of the
following parties: Reliv, a partnership of which Reliv is a general partner, or
an Other Obligated Party; and (8) any Collateral Security is impaired by loss,
theft, damage, levy and execution, issuance of an official writ or order of
seizure, or destruction, unless it is promptly replaced with collateral security
of like kind and quality or restored to its former condition.


1

--------------------------------------------------------------------------------


 
If Reliv defaults in the payment of this note or in the performance of any
obligation in any instrument securing or collateral to this note or as provided
above, Foundation may declare the unpaid principal balance, earned interest, and
any other amounts owed on the note immediately due.  Reliv and each surety,
endorser, and guarantor waive all demand for payment, presentation for payment,
notice of intention to accelerate maturity, notice of acceleration of maturity,
protest, and notice of protest, to the extent permitted by law.


Reliv hereby waives notice of and consent to any and all extensions of this Note
that may be granted by the Foundation hereof.  Any such extension may be made at
any time, and from time to time, without giving notice to Reliv and without
discharging any liability of Reliv.


No failure on the part of Foundation to exercise, and no delay in exercising,
any right under this Note shall operate as a waiver of any such right; nor shall
any single or partial exercise of any right preclude any other or future
exercise thereof or the exercise of any other right.  Any waiver on the part of
Foundation of any right under this Note must be in writing and signed by an
officer of Foundation.  A waiver of one event shall not be construed as
continuing or as a bar to or waiver of such right or remedy on a subsequent
event.


This note, and/or interests herein, may be sold, assigned, hypothecated,
negotiated or transferred without notice to, or the consent of Reliv.


This Note is payable within, and is to be governed by, the laws of the State of
Texas.


Reliv irrevocably consents and agrees that any legal action, suit or proceeding
arising out of this Note may be brought in any state or federal court sitting in
McLennan County, Texas, as Foundation may elect, and, by execution and delivery
of this Note, Reliv hereby irrevocably accepts and submits to the jurisdiction
of any such court.  Reliv irrevocably consents to service of any legal process
by registered or certified mail, postage prepaid, to Reliv at the address set
forth above.




RELIV INTERNATIONAL, INC.




By:_______________________________
Robert L. Montgomery
Chief Executive Officer
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit “B”
  
Paul & Jane Meyer Family Foundation
4527 Lake Shore Drive
Waco, Texas 76710




April 27, 2009




Wachovia Securities
4800 Lakewood Drive, Suite 1
Merit Building East
Waco, Texas 76710
Attention: Randy Sage


Re:
Transfer of Shares of Reliv’ International, Inc.



Ladies and Gentlemen:


The undersigned is the holder of 2,068,973 shares (the “Shares”) of common stock
of Reliv’ International, Inc., a Delaware corporation (“Reliv”), CUSIP No. 75952
R 100, EIN 37-1172197.


You are hereby instructed to transfer and deliver the Shares, against payment,
via Depository Trust Company (“DTC”) to Wachovia Securities (“Broker”),] having
DTC Participant No. _____, on April 27, 2009.  The Shares are being transferred
for registration unto Wachovia Seccurities Account No. ___________ for the
benefit of Reliv.  In exchange for the transfer of the Shares to such Account,
the undersigned acknowledges receipt of payment to the undersigned’s account of
the sum of Five Million ($5,000,000.00) Dollars and of the Promissory Note of
Reliv payable to the undersigned in the principal amount of $1,106,919.00.
 
 
PAUL & JANE MEYER FAMILY FOUNDATION
 
 
By:  _______________________________
Terry Irwin, Vice President
 
 
 
 

--------------------------------------------------------------------------------

